Exhibit 10.4

 

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT is entered into as of this 1st day of July, 2020, by and
among CLEARWATER GOLD MINING CORPORATION ("Clearwater"), Magellan Gold
Corporation (“Debtor”) and GREGORY SCHIFRIN ("Secured Party").

 

Recitals

 

A.             Clearwater is a wholly-owned subsidiary of Debtor.

 

B.             Debtor has agreed to borrow from Secured Party the sum of
$125,000 (the “Loan”).

 

C.             As of the date hereof, Debtor has executed and delivered to
Secured Party, a convertible promissory note in the principal amount of $125,000
(the "Note"); and

 

C.             As a condition to the agreement of Secured Party to loan such
amount to Debtor, Debtor is required to enter into this Security Agreement and
to grant to the Lenders a security interest in the Collateral (as hereinafter
defined).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto agree as follows:

 

Agreement

 

1.SECURITY

 

1.1           Grant of Security Interest. As security for all of the Obligations
(as defined in Section 1.2), Debtor hereby grants to the Secured Party, a
continuing security interest (as that term is defined in the Uniform Commercial
Code as in effect in Colorado on the date hereof (the "Uniform Commercial
Code")), in, and assigns and pledges to the Secured Party all of the Debtor's
right, title and interest in and to the following, whether now owned or
hereafter acquired (by operation of law or otherwise), and whether now or
hereafter existing, owned by Debtor or in which Debtor otherwise has any rights
(collectively, the "Collateral"):

 

(a)            All of Clearwater's tangible personal property, including without
limitation all present and future inventory, equipment (including items of
equipment that are or become fixtures), now owned or hereafter acquired;

 

(b)            All patents and patent applications and the inventions and
improvements described and claimed therein, including without limitation, all
patents and patent applications described on Schedule 1.1 hereto, together with
(i) all reissues, divisionals, continuations, renewals, substitutions,
extensions and continuations-in-part thereof, (ii) all income, royalties,
damages and payments now or hereafter due or payable under and with respect
thereto, including without limitation, damages and payments for past, present
and future infringements thereof, (iii) the right to sue for past, present and
future infringements thereof, and (iv) all rights corresponding, incident or
relating thereto (collectively, the "Patents");

 

 

 



 1 

 

 

(c)            All licenses and similar agreements and covenants not to sue with
respect to all Patents or any of them (other than any existing license
agreements or covenants not to sue which by their terms prohibit assignment,
transfer or the grant of a security interest by Debtor or give the other party
thereto the right to terminate the same upon an assignment, transfer or grant of
a security interest therein, which licenses or covenants not to sue do not in
the aggregate have a material adverse effect on the value or utility of the
Patents or other assets of Clearwater individually or as a whole), together with
(i) all renewals, extensions, supplements and continuations thereof and
supplements thereto, (ii) income, royalties, damages and payments now or
hereafter due or payable with respect thereto, including without limitation,
damages and payments for past, present and future breaches thereof, (iii) the
right to sue for past, present and future breaches thereof, and (iv) all rights
corresponding, incident or relating thereto (collectively, the "Licenses");

 

(d)            To the extent that such rights are assignable, all of
Clearwater's other intangible personal property other than the property covered
by subsection (e) below, including, without limitation, all present and future
accounts, contract rights, permits, licenses, general intangibles, chattel
paper, documents, and instruments, now owned or hereafter acquired;

 

(e)            All of Clearwater's present and future Government Accounts and
rights under Government Contracts, now owned or hereafter acquired; provided,
however, that Secured Party shall not have a security interest in any rights
under any Government Contract of Clearwater or in the related Government Account
where the taking of such Security Interest would be a violation of an express
prohibition contained in the Government Contract (for purposes of this
limitation, the fact that a Government Contract is subject to, or otherwise
refers to, Title 31, § 3727 or Title 41, § 15 of the United States Code shall
not be deemed an express prohibition against assignment thereof); and

 

(f)             Any and all additions to any of the foregoing, and any and all
replacements, products and proceeds (including insurance proceeds) of any of the
foregoing.

 

For purposes of this Agreement, the terms "accounts," "chattel paper,"
"documents," "general intangibles," "instruments," "inventory," "fixtures",
"contract rights" and "equipment" shall have the meanings ascribed to them in
Article 9 of the Uniform Commercial Code, "Government Account" shall mean all
accounts arising out of any Government Contract and "Government Contract" shall
mean all contracts with the United States Government or with any agency thereof,
and all amendments thereto.

 

1.2           Obligations. The security interest created hereby in the
Collateral constitutes a continuing security interest for all of the following
obligations, indebtedness and liabilities, whether now existing or hereafter
incurred or arising (collectively, the "Obligations"):

 

(a)            The payment and performance by Debtor, as and when due and
payable, of all amounts from time to time owing by it under or with respect to,
whether for principal, interest, fees, expenses or otherwise, and the
performance of all other obligations of Debtor under, the Notes, this Agreement,
an Agreement Among Lenders, or any other document or instrument now or hereafter
delivered in connection with or as security for the Notes (collectively, the
"Loan Documents");

 

(b)            All loans and future advances made by Secured Party to Debtor
evidenced by, and all other debts, obligations and liabilities of every kind and
character of Debtor arising from, the Note, or hereafter arising in favor of
Secured Party, whether such debts, obligations or liabilities be direct or
indirect, primary or secondary, joint or several, fixed or contingent, and
whether originally payable to Secured Party or to a third party and subsequently
acquired by Secured Party and whether such debts, obligations or liabilities are
evidenced by notes, open account, overdraft, endorsement, security agreement,
guaranty, or otherwise (it being contemplated that Debtor may hereafter become
indebted to one or more Secured Party in further sum or sums, but Secured Party
shall have no obligation to extend further indebtedness by reason of this
Agreement);

 

(c)            All expenditures made or incurred by Secured Party to protect and
maintain the Collateral and to enforce the rights of Secured Party under this
Agreement;

 

 

 



 2 

 

 

(d)            The due performance and observance by Debtor of all of its other
obligations and undertakings from time to time existing under or with respect to
the Loan Documents or any other document or instrument now or hereafter
delivered in connection with or as security for any of the Loan Documents; and

 

(e)            All renewals, extensions, amendments, modifications, supplements
or restatements of or substitutions for any of the foregoing.

 

Notwithstanding anything to the contrary contained in this Agreement, the
Obligations are not intended to include, and the Collateral is not intended to
secure, amounts owing from the Debtor to Secured Party under any promissory note
(other than the Note, which is intended to be secured hereby) made by the Debtor
in favor of Secured Party before the date of this Agreement.

 

1.3           Certain Rights of Secured Party. The Secured Party shall have the
right, but not the obligation, to pay any taxes or levies on the Collateral or
any costs to repair or to preserve the Collateral, which payment shall be made
for the account of Debtor and shall constitute a part of the obligations owed to
the Secured Party and secured pursuant to this Agreement.

 

1.4           Financing Statements. At the request of the Secured Party, Debtor
will execute such financing statements, continuation statements, and other
documents with respect to the Collateral pursuant to the Uniform Commercial Code
and otherwise as Secured Party may request, in form satisfactory to the Secured
Party, and Debtor will pay the cost of filing the same in all public offices
where filing is reasonably necessary (including, without limitation, the cost of
filing in the office of the Colorado Secretary of State and the United States
Patent and Trademark Office).

 

1.5           No Release. No injury to, or loss or destruction of, any item of
the Collateral shall relieve Debtor of any obligation under this Agreement or
under any of the other Loan Documents.

 

2.REPRESENTATIONS AND WARRANTIES OF DEBTOR

 

In order to induce Secured Party to enter into this Agreement and to make the
Loan, Debtor hereby makes the following representations and warranties to
Secured Party:

2.1           Organization; Due Authorization; Enforceability. Debtor is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Colorado. The execution, delivery and performance
by Debtor of this Agreement and all transactions contemplated herein are within
Debtor's corporate powers and have been duly authorized by all necessary action
on the part of Debtor, corporate and otherwise. This Agreement has been duly
executed and delivered by Debtor and constitutes the valid and binding
obligation of Debtor, enforceable against Debtor in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

 

2.2           No Conflicts or Consents. Neither the ownership nor the intended
use of the Collateral by Debtor, nor the grant of the security interest by
Debtor to Secured Party herein, nor the exercise by Secured Party of any rights
and remedies hereunder, does or will (i) conflict with or violate any provision
of the Articles of Organization, Operating Agreement or other governing
documents of Debtor, (ii) conflict with or violate any applicable domestic or
foreign law, statute, rule or regulation applicable to or binding upon Debtor,
(iii) conflict with or violate any agreement, judgment, license, order or permit
applicable to or binding upon Debtor, or (iv) result in or require the creation
of any lien, charge or Encumbrance (as defined below) upon any assets or
properties of Debtor except as expressly contemplated by this Agreement. Except
for filings of financing statements to be made in favor of Secured Party and
filing a copy of this Agreement with the United States Patent and Trademark
Office, no consent, approval, authorization or order of, and no notice to or
filing with, any court, governmental authority or third party is required in
connection with the grant by Debtor of the security interest herein or the
exercise by Secured Party of any rights and remedies hereunder.

 

 

 



 3 

 

 

2.3           Security Interest. Debtor has and will have at all times full
right, power and authority to grant a security interest in the Collateral to
Secured Party in the manner provided herein, free and clear of any lien,
security interest, adverse claims or other charges or encumbrances. This
Agreement creates a valid and binding security interest in favor of Secured
Party in the Collateral securing the Obligations. The filing of the financing
statements and other instruments of registration delivered concurrently herewith
by Debtor to Secured Party will perfect, and establish the first priority of,
Secured Party's security interests hereunder in the Collateral securing the
Obligations. No further or subsequent filing, recording, registration, other
public notice or other action is necessary or desirable to perfect or otherwise
continue, preserve or protect such security interest, except for continuation
statements or filings.

 

2.4           Title to Assets. As of the date hereof, Debtor has good, valid,
and marketable title to all of its properties and assets (whether real or
personal), and there exists no mortgage, lien, security interest, reservation,
covenant, restriction or other encumbrance (each of the foregoing hereinafter
referred to as an "Encumbrance") of any nature upon, or with respect to, Debtor
or any of its properties or assets, including, without limitation, the
Collateral, except for liens of record and the security interests created by
this Agreement.

 

2.5           Taxes. Debtor has filed all tax returns and reports required by
any governmental authority to be filed by Debtor, and such returns and reports
are true and correct. Debtor has paid all taxes, assessments, and other
government charges imposed upon it or its income, profits or properties, or upon
any part thereof, other than those presently payable without penalty or
interest.

 

2.6           No Default. No Event of Default (as defined in Section 6.1
hereof), and no event which with notice, lapse of time, or both would constitute
an Event of Default, has occurred and is continuing as of the date hereof.

 

3.AFFIRMATIVE COVENANTS OF DEBTOR

 

Until all of the Obligations of Debtor are paid and performed in full, Debtor
hereby covenants and agrees that it shall, unless the Secured Party otherwise
consents in advance in writing:

 

3.1           Payment of Notes. Punctually pay the principal of and interest on
the Notes and all other amounts that may be due thereunder at the times and
places and in the manner specified therein, except to the extent of any
principal or interest that is converted into common stock of the Debtor
according to the terms of the Notes.

 

3.2           Corporate Existence. Preserve, maintain, and keep in full force
and effect its corporate existence in the jurisdiction of its incorporation.

 

3.3           Taxes, Charges, and Obligations. Pay and discharge all taxes,
assessments, and governmental charges or levies imposed upon it or upon its
income, profits, properties or any part thereof, prior to the date on which
penalties or interest attach thereto, as well as all claims which, if unpaid,
might become an Encumbrance upon any properties of Debtor, and pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all of the indebtedness and other obligations of whatever nature of
Debtor; provided, however, that Debtor shall not be required to pay any such
tax, assessment, charge, levy, claim, indebtedness or obligation so long as
(a) the validity thereof is being diligently contested by Debtor in good faith
and by proper proceedings, (b) Debtor sets aside on its books adequate reserves
therefor in accordance with generally accepted accounting principles, (c) during
the period of such contest the enforcement of any contested item is effectively
stayed, and (d) in the case where any such tax, assessment, charge, claim or
levy might become an Encumbrance upon any item of the Collateral or any part
thereof, Debtor makes arrangements acceptable to the Secured Party to secure the
payment thereof.

 

3.4           Maintenance of Property. Keep all property used or useful in its
business, including, without limitation, the Collateral, in good repair, working
order, and condition, and from time to time make all necessary or desirable
repairs, renewals, and replacements thereof.

 

 

 



 4 

 

 

3.5           Preservation of Patents. Prosecute diligently any patent
application pertaining to the Patents, now or hereafter pending, file and
prosecute opposition, cancellation, reissue, reexamination, protest, public use,
concurrent use and similar proceedings relating to the Patents, and preserve and
maintain all rights in all Patents. Any expenses incurred in connection with the
foregoing shall be borne by Debtor.

 

3.6           Notice and Defense of Actions. Provide Secured Party with
immediate notice of any opposition, cancellation, reissue, reexamination,
protest, public use, concurrent use or similar proceeding relating to the
Patents or any part thereof, and shall diligently defend its rights in any such
action or proceeding.

 

3.7           Collateral. Execute, deliver, and file, or cause the execution,
delivery, and filing of, any and all documents (including, without limitation,
financing statements and continuation statements) that Secured Party deem
necessary or desirable to create, perfect, preserve, validate, or otherwise
protect a first priority lien and security interest in the Collateral;
immediately upon learning thereof, report to the Secured Party any reclamation,
return or repossession of any goods forming a part of the Collateral, any claim
or dispute asserted by any debtor or other obligor owing an obligation to
Debtor, and any other matters affecting the value or enforceability or
collectability of any of the Collateral; defend the Collateral against all
claims and demands of all persons at any time claiming the same or any interest
therein adverse to the Secured Party, and pay all costs and expenses (including
attorneys' fees and expenses) incurred in connection with such defense;
indemnify and protect the Secured Party against any liability, loss or expense
arising from any such claims, demands, or disputes or out of any such
reclamation, return or repossession of goods forming a part of the Collateral;
provided, however, that if the Secured Party shall so elect, the Secured Party
shall have the right at all times to settle, compromise, adjust or litigate all
claims and disputes directly with the debtor or other obligor owing an
obligation to Debtor upon such terms and conditions as the Secured Party deems
advisable, and all costs and expenses thereof (including attorneys' fees and
expenses) shall be made for the account of Debtor and shall constitute a part of
the Obligations owed to the Secured Party and secured pursuant to this
Agreement.

 

3.8           Notice of Default and Loss. Give immediate notice to the Secured
Party upon the occurrence of any Event of Default or event which with notice or
lapse of time or otherwise would constitute an Event of Default and of any loss
or damage to any of the Collateral.

 

3.9           Information. Furnish Secured Party any information that any
Secured Party may from time to time reasonably request concerning any covenant,
provision or representation contained in this Agreement or any other matter in
connection with the Collateral or Loan Documents.

 

4.NEGATIVE COVENANTS OF DEBTOR

 

Until all of the Obligations of Debtor are paid and performed in full, Debtor
hereby covenants and agrees that it shall not, unless the Secured Party
otherwise consents in advance in writing:

 

4.1           Fundamental Changes. Amend its Articles of Organization or
Operating Agreement by any amendment which would adversely affect Debtor's
ability to perform or comply with any of the terms, conditions or agreements to
be performed or complied with by Debtor hereunder or under any of the Loan
Documents or to perform any of the transactions contemplated hereby or thereby,
change its name, consolidate or merge with any other corporation or other
entity, or purchase, lease or otherwise acquire all or substantially all of the
assets of any other entity, including shares of stock of other corporations,
except that Debtor may own notes and other receivables acquired in the ordinary
course of business. Debtor shall not take any action described in this Section
4.1 unless and until Debtor has taken all action requested by Secured Party to
further perfect or protect Secured Party's security interests in the Collateral.

 

4.2           Transfer of Assets. Sell, lease, assign (by operation of law or
otherwise), pledge or otherwise dispose of any of its properties or assets
(including, without limitation, the Collateral), whether now owned or hereafter
acquired, except for sales of properties and assets other than the Patents and
Licenses in the ordinary course of business and for fair market value. Debtor
shall not enter into any agreement relating to any Patent or License other than
licensing agreements in the ordinary course of business, which are not
inconsistent with the terms hereof and which do not have a material adverse
effect on Debtor.

 

 

 



 5 

 

 



5. POWERS AND AUTHORIZATIONS

 

5.1           New or Additional Patents. If, before the Obligations shall have
been satisfied in full, Debtor shall obtain rights to any new or additional
patents or applications therefor, Debtor shall give to Secured Party prompt
notice thereof in writing. Any such new patents and applications therefor shall,
without any further action on behalf of Debtor, automatically become subject to
the terms of this Agreement and shall be deemed to be Patents for the purposes
of this Agreement. Debtor will amend Schedule 1.1 to include any new or
additional patents and applications therefor, but such new or additional patents
and applications therefor shall constitute Collateral hereunder whether or not
Debtor so amends Schedule 1.1; and Debtor agrees to execute such additional
security agreements, financing statements, instruments of registration and
related documents as may be reasonably requested by Secured Party to perfect
Secured Party’s security interest in such patents and applications therefor.

 

5.2.          Power of Attorney. Debtor hereby irrevocably appoints Secured
Party as Debtor's attorney-in-fact and proxy, with full authority in the place
and stead of Debtor and in the name of Debtor or otherwise, in such Secured
Party's discretion, at any time upon the occurrence and during the continuance
of an Event of Default, to take any action and to execute any instrument which
such Secured Party may deem necessary or advisable to accomplish the purposes of
this Agreement, including without limitation (i) to obtain and adjust insurance
required to be paid to any Secured Party under the Loan Documents, (ii) to ask,
demand, collect, sue for, recover, compound, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral, (iii) to receive, endorse and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or
clause (ii) above, (iv) to file any claims or take any action or institute any
proceedings that such Secured Party may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of
Secured Party with respect to any of the Collateral, and (v) to execute and file
one or more financing or continuation statements, and amendments thereto,
relating to the Collateral. Secured Party shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges, and options
expressly or implicitly granted to Secured Party in this Agreement, and shall
not be responsible for any failure to do so or any delay in doing so. Secured
Party shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in their individual capacity or in their capacity
as attorney-in-fact except acts or omissions resulting from such Secured Party's
willful misconduct or gross negligence. This power of attorney is conferred on
Secured Party solely to protect, preserve and realize upon the security
interests in the Collateral. Secured Party shall not be responsible for any
decline in the value of the Collateral and shall not be required to take any
steps to preserve rights against prior parties or to protect, preserve or
maintain any security interest or lien given to secure the Collateral. The
powers granted herein are coupled with an interest and shall be irrevocable from
the date hereof and so long as any part of the Obligations is outstanding.

 

5.3           Performance by Secured Party. If Debtor fails to perform any
agreement or obligation contained herein, Secured Party may itself, at its
option and in its sole discretion, perform, or cause performance of, such
agreement or obligation, and the expenses of such Secured Party incurred in
connection therewith shall be payable by Debtor on demand; provided, however,
that nothing herein shall impose any obligation of any kind whatsoever on
Secured Party to perform any obligation or agreement of Debtor.

 



6. EVENTS OF DEFAULT AND REMEDIES

 

6.1           Events of Default. The occurrence of any one or more of the
following events shall constitute an "Event of Default" hereunder:

 

(a)            any action or event that is an "Event of Default" under the
Notes; (b) Debtor shall fail to pay or perform the Obligations when due; (c) any
representation or warranty made by or on behalf of Debtor herein or in any other
Loan Document shall prove to have been incorrect in any material respect on or
as of any date as of which made; (d) Debtor shall at any time fail to observe,
satisfy or perform any of the covenants or agreements contained in Sections 3.1,
3.2, 4.1, or 4.5 of this Agreement; (e) Debtor shall at any time fail to
observe, satisfy or perform any of the covenants or agreements contained in
Sections 3 or 4 (other than in Sections 3.1, 3.2, 4.1 or 4.5) of this Agreement,
except that no failure to observe any of such covenants or agreements hereof
shall constitute an Event of Default hereunder unless such default shall
continue unremedied for a period of twenty (20) business days after written
notice of the existence of such default shall have been received by Debtor from
Secured Party; or (f) Debtor shall default in the payment of principal of or
interest on any Indebtedness (other than the Notes) of Debtor or any such
Indebtedness shall be accelerated or otherwise become due and payable prior to
its stated maturity.

 

 

 



 6 

 

 

6.2           Rights and Remedies of the Secured Party. Upon the occurrence of
any Event of Default, or at any time thereafter, in addition to all other
rights, powers and remedies herein conferred, conferred in the other Loan
Documents or conferred by operation of law, Secured Party may declare the
Obligations due, payable and performable or to become due, payable and
performable to such Secured Party immediately, including all principal and
interest remaining unpaid on the Notes payable to Secured Party and all other
amounts with respect to Secured Party secured hereby or thereby, all without
demand, presentment or notice, all of which are hereby expressly waived; and
from time to time in its discretion, without limitation and without notice
except as expressly provided below, Secured Party may:

 

(a)            Exercise with respect to the Collateral all the rights and
remedies of a secured party on default under the Uniform Commercial Code
(whether or not the Uniform Commercial Code applies to the affected Collateral);

 

(b)            Require Debtor to, and Debtor hereby agrees that it shall at its
expense and upon request of Secured Party forthwith, assemble all or part of the
Collateral and the documentation relating to the Collateral as directed by such
Secured Party and make it available to such Secured Party at a place to be
designated by such Secured Party which is reasonably convenient to both parties;

 

(c)            Reduce its claim to judgment or foreclose or otherwise enforce,
in whole or in part, the security interest created hereby by any available
judicial procedure;

 

(d)            Dispose of, at its office, on the premises of Debtor or
elsewhere, all or any part of the Collateral, as a unit or in parcels, by public
or private proceedings, and by way of one or more contracts (it being agreed
that the sale of any part of the Collateral shall not exhaust Secured Party's
power of sale, but sales may be made from time to time, and at any time, until
all of the Collateral has been sold or until the Obligations have been paid and
performed in full), and at any such sale it shall not be necessary to exhibit
any of the Collateral;

 

(e)            Buy the Collateral, or any portion thereof, at any public sale;

 

(f)             Buy the Collateral, or any portion thereof, at any private sale
if the Collateral is of a type customarily sold in a recognized market or is of
a type that is the subject of widely distributed standard price quotations;

 

(g)            Apply by appropriate judicial proceedings for appointment of a
receiver for the Collateral, or any part thereof, and Debtor hereby consents to
any such appointment; and

 

(h)            At its discretion, retain the Collateral in satisfaction of the
Obligations whenever the circumstances are such that Secured Party is entitled
to do so under the Uniform Commercial Code or otherwise.

 

Debtor agrees that, to the extent notice of sale shall be required by law, five
(5) calendar days' notice to Debtor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification. Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

 

 



 7 

 

 

6.3            Application of Proceeds. Upon the occurrence of any Event of
Default, or at any time thereafter, Secured Party may in its discretion apply
any cash held by Secured Party as Collateral, and any cash proceeds received by
any Secured Party with respect to any sale of, collection from, or other
realization upon all or any part of the Collateral, to any or all of the
following in such order as Secured Party may elect:

 

(a)            To the repayment of the reasonable out-of-pocket costs and
expenses, including attorneys' fees and legal expenses, incurred by Secured
Party in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or the sale of, collection from, or
other realization upon, any Collateral, (iii) the exercise or enforcement of any
of the rights of Secured Party hereunder; or (iv) the failure of Debtor to
perform or observe any of the provisions hereof;

 

(b)            To the payment or other satisfaction of any liens and other
encumbrances upon any of the Collateral;

 

(c)            To the reimbursement of Secured Party for the amount of any
obligations of Debtor paid or discharged by Secured Party pursuant to the
provisions of this Agreement or the other Loan Documents, and of any expenses of
Secured Party payable by Debtor hereunder or under the other Loan Documents;

 

(d)            To the satisfaction of any other Obligations;

 

(e)            By holding the same as Collateral;

 

(f)             To the payment of any other amounts required by applicable law;
and

 

(g)            By delivery to Debtor or to whomsoever shall be lawfully entitled
to receive the same or as a court of competent jurisdiction shall direct.

 

Unless the Secured Party otherwise agrees, all proceeds received by Secured
Party from the sale of, collection from, or other realization upon any
Collateral (net of the actual unreimbursed out-of-pocket costs incurred by
Secured Party in connection with such sale, collection or other realization) and
all payments to Secured Party to reimburse it for certain expenses as provided
herein if Debtor can not pay 100% of the demanded expense amounts shall be
distributed to Secured Party.

 

6.4           Deficiency. In the event that the proceeds of any sale, collection
or realization of or upon the Collateral by Secured Party are insufficient to
pay all amounts to which Secured Party is legally entitled, Debtor shall be
liable for the deficiency, together with interest thereon as provided in the
governing Loan Documents or (if no interest is so provided) at such other rate
as shall be fixed by applicable law, together with the costs of collection and
the fees and expenses of any attorneys employed by Secured Party to collect such
deficiency.

 

6.5           Non-Judicial Remedies. In granting to Secured Party the power to
enforce its rights hereunder without prior judicial process or judicial hearing,
Debtor expressly waives, renounces and knowingly relinquishes any legal right
which might otherwise require Secured Party to enforce its rights by judicial
process. In so providing for non-judicial remedies, Debtor recognizes and
concedes that such remedies are consistent with the usage of trade, are
responsive to commercial necessity, and are the result of a bargain at arm's
length. Nothing herein is intended to prevent Secured Party or Debtor from
resorting to judicial process at any party's option.

 

6.6           Remedies Not Exclusive. All rights, powers and remedies herein
conferred are cumulative, and not exclusive, of (i) any and all other rights and
remedies herein conferred or provided for, (ii) any and all other rights, powers
and remedies conferred or provided for in the Loan Documents, and (iii) any and
all rights, powers and remedies conferred, provided for or existing at law or in
equity, and Secured Party shall, in addition to the rights, powers and remedies
herein conferred or provided for, be entitled to avail itself of all such other
rights, powers and remedies as may now or hereafter exist at law or in equity
for the collection of and enforcement of the Obligations and the enforcement of
the warranties, representations, covenants, indemnities and other agreements
contained the Loan Documents. Each and every such right, power and remedy may be
exercised from time to time and as often and in such order as may be deemed
expedient by Secured Party and the exercise of any such right, power or remedy
shall not be deemed a waiver of the right to exercise, at the same time or
thereafter, any other right, power or remedy. No delay or omission by Secured
Party or other person or entity in the exercise of any right, power or remedy
will impair any such right, power or remedy or operate as a waiver thereof or of
any other right, power or remedy then or thereafter existing.

 

 

 



 8 

 

 



7. MISCELLANEOUS PROVISIONS

 

7.1           Additional Actions and Documents. Debtor shall take or cause to be
taken such further actions, shall execute, deliver, and file or cause to be
executed, delivered, and filed such further documents and instruments, and shall
obtain such consents as may be necessary or as the Secured Party may reasonably
request in order fully to effectuate the purposes, terms, and conditions of this
Agreement and the other Loan Documents, whether before, at or after the closing
of transactions contemplated hereby and thereby or the occurrence of an Event of
Default hereunder.

 

7.2           Notification. All notices, requests, instructions or other
communications to be given in writing hereunder shall be addressed as follows:

 



  If to Debtor:           Name: Magellan Gold Corporation   Address: 2010A
Harbison Dr., #312     Vacaville, CA 95687   Fax:     Attention: John Power    
  with a copy, which shall not constitute notice, to:         Address: Clifford
L. Neuman, P.C.     6800 N. 79th St., Ste. 200     Niwot, CO 80503         Fax:
303-449-1045   Attention: Clifford L. Neuman, Esq.         If to the Secured
Party:         Name: Gregory Schifrin   Address: 1256 Elmira Road     Sandpoint,
ID 83864         Fax:  

 

 

Written communications shall be deemed given, when addressed to the other party
as set forth above, three days after sent by registered or certified mail, one
day after sent by overnight courier of national repute or on the same day when
delivered in person or when sent by facsimile to the facsimile number as set
forth above, provided that the sending party can provide written evidence of the
communication's successful transmission to such facsimile number. The
notification information of any party may be changed by notifying the other
parties of such change in accordance with this Section 7.2. Notice by e-mail
shall not be effective for any purpose under this Agreement.

 

 

 



 9 

 

 

If Secured Party receives from a third party any notice or other written
communication relating to the Collateral or any other right or obligation of the
Secured Party under this Agreement, it shall forward promptly a copy of such
notice or written communication to the Borrower, unless it is clear from the
face of the notice or written communication that the Borrower has received or
will receive the same notice or written communication from that third party.

 

7.3           Expenses. Debtor shall (a) reimburse the Secured Party and save
the Secured Party harmless against liability for the payment of all
out-of-pocket expenses arising in connection with enforcement of, or the
preservation or exercise of any rights (including the right to collect and
dispose of the Collateral) under, this Agreement or any of the other Loan
Documents, including, without limitation, the fees and expenses of counsel to
the Secured Party arising in such connection; and (b) pay, and hold the Secured
Party and subsequent holders of the Notes harmless from and against, any and all
present and future stamp taxes or similar document taxes or recording taxes and
any and all charges with respect to or resulting from any delay in paying, or
failure to pay, such taxes.

 

7.4           Severability. If fulfillment of any provision of the Loan
Documents or performance of any transaction related thereto, at the time such
fulfillment or performance shall be due, shall involve transcending the limit of
validity prescribed by law, then the obligation to be fulfilled or performed
shall be reduced to the limit of such validity; and if any clause or provision
contained in any Loan Document operates or would operate prospectively to
invalidate any Loan Document, in whole or in part, then such clause or provision
only shall be held ineffective, as though not herein or therein contained, and
the remainder of the Loan Documents shall remain operative and in full force and
effect.

 

7.5           Waivers. No waiver by the Secured Party of, or consent by the
Secured Party to, a variation from the requirements of any provision of the Loan
Documents shall be effective unless made in a written instrument duly executed
on behalf of Secured Party, and any such waiver shall be limited solely to those
rights or conditions expressly waived.

 

7.6           Rights Cumulative. The rights and remedies of the Secured Party
described in any of the Loan Documents are cumulative and not exclusive of any
other rights or remedies which the Secured Party or the then holder of the Notes
otherwise would have at law or in equity or otherwise. Except as otherwise
provided herein, notice to or demand on Debtor in any case shall not entitle
Debtor to any other notice or demand in similar or other circumstances.

 

7.7           Entire Agreement; Modification; Benefit. This Agreement, the
exhibits hereto, and the other Loan Documents constitute the entire agreement of
the parties hereto with respect to the matters contemplated herein, supersede
all prior oral and written agreements with respect to the matters contemplated
herein, and may not be modified, deleted or amended except by written instrument
executed by the parties. All terms of this Agreement and of the other Loan
Documents shall be binding upon, and shall inure to the benefit of and be
enforceable by, the parties hereto and their respective successors and permitted
assigns; provided, however, that no Secured Party may assign or transfer any of
its rights or obligations hereunder except in connection with the transfer or
assignment of a Notes, which is permitted by the terms thereof. Debtor shall not
have the right to assign or transfer any of its rights or obligations hereunder
without the prior written consent of each Secured Party.

 

7.8           Termination. This Agreement shall terminate upon the payment and
performance in full of all Obligations under the Notes.

 

7.9           Construction. This Agreement and the other Loan Documents, the
rights and obligations of the parties hereto, and any claims or disputes
relating thereto shall be governed by and construed in accordance with the laws
of the State of Colorado (excluding the choice of law rules thereof). Each party
hereto hereby acknowledges that all parties hereto participated equally in the
negotiation and drafting of this Agreement and that, accordingly, no court
construing this Agreement shall construe it more stringently against one party
than against the other.

 

7.10         Pronouns. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the person or entity may require.

 

 

 



 10 

 

 

7.11         Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

 

7.12         Payments. If any payment or performance of the Notes or of any of
the other obligations under this Agreement or any of the other Loan Documents
becomes due on a day other than a Business Day, the due date shall be extended
to the next succeeding Business Day, and interest thereon (if applicable) shall
be payable at the then applicable rate during such extension. For the purposes
of this Agreement, "Business Day" means a day other than a Saturday, Sunday or
other day on which commercial banks in Colorado are authorized by law to close.

 

7.13         Execution. To facilitate execution, this Agreement and any of the
other Loan Documents may be executed in as many counterparts as may be required;
and it shall not be necessary that the signatures of, or on behalf of, each
party, or the signatures of all persons required to bind any party, appear on
each counterpart; but it shall be sufficient that the signature of, or on behalf
of, each party, or the signatures of the persons required to bind any party,
appear on one or more of the counterparts. All counterparts shall collectively
constitute a single agreement. It shall not be necessary in making proof of this
Agreement or any other Loan Document to produce or account for any particular
number of counterparts; but rather any number of counterparts shall be
sufficient so long as those counterparts contain the respective signatures of,
or on behalf of, all of the parties hereto.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove set forth.

 

  SECURED PARTY:           /s/ Gregory Schifrin   Gregory Schifrin       DEBTOR:
      Magellan Gold Corporation           By: /s/ John Power   John Power,
President       Accepted and Agreed to By:       CLEARWATER GOLD CORPORATION    
      By:     /s/ Gregory Schifrin                                     
Name:          Gregory Schifrin   Title:            President









 



 



 

 





 



 



 

 

 11 







